*442Dissenting Opinion.
Breaux, J.
I regret that I am compelled to dissent from the elaborate opinion of the court in this case.
It is conceded, if it is requisite that it be carried by a majority of the property taxpayers in number and amount, the election for the tax was defeated.
The contention of the plaintiff is that it was carried by a majority in number and value of the property taxpayers voting at the election.
The article of the Constitution applying reads: “The General Assembly shall have power to enact general laws authorizing the parish or municipal authorities of the State, under certain circumstances, by a vote of the majority of the property taxpayers in num - ber and value, to levy a special tax in aid of public improvements or railway enterprises,” thus requiring, as I think, a majority of the property taxpayers in number and value of property to carry the election,
It is different under Art. 209 of the- Constitution, which, in my view, does not apply to railroads. The latter applies to public buildings, bridges, and all works of public improvement in parishes and municipalities. Improvements owned by the respective communities with whose funds they were constructed.
In the latter case, in my judgment, a majority in number and value of the property taxpayers voting at suoh election is the majority required. As I appreciate the issues, acquiescence of the taxpayer in the work done and the benefit received by him are far more persuasive than the construction placed upon the article of the Constitution, viz.: that the required majority in value and amount voting is the majority required.